689 N.W.2d 778 (2004)
263 Mich. App. 801
Stanley T. WALSH, Plaintiff-Appellee,
v.
Robert TAYLOR, Defendant-Appellant, and
Richard Margosian, Defendant.
Docket No. 246059.
Court of Appeals of Michigan.
October 20, 2004.
Released for Publication November 10, 2004.

ORDER
Walsh v. Taylor, Docket No. 246059. The Court orders that a special panel shall not be convened pursuant to MCR 7.215(J) to resolve the conflict between this case and Newton v. State Police, 263 Mich.App. 251, 688 N.W.2d 94 (2004), for the reason that the conflict is not out-come determinative. MCR 7.215(J)(3)(a).